Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki et al. (U.S. 2007/0200138 A1, hereinafter refer to Ozeki) in view of Oyama et a. (EP 1811572 A2, hereinafter refer to Oyama).
Regarding Claim 7: Ozeki discloses a semiconductor device (see Ozeki, Figs.5-6 as shown below and ¶ [0002]), comprising: 


    PNG
    media_image1.png
    491
    1008
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    483
    media_image2.png
    Greyscale

a semiconductor substrate (1) in which a first region having a freewheeling diode arranged therein, second regions having an insulated gate bipolar transistor (IGBT) arranged therein, and a withstand-voltage retention region (periphery region) surrounding said first region and 15said second regions in plan view are defined, said 1) having a first main surface and a second main surface (see Ozeki, Figs.5-6 as shown above); 
a surface electrode arranged on said first main surface of a region that includes at least said first region and said withstand-voltage retention region (periphery region) (see Ozeki, Fig.5 as shown above);
a gate electrode layer arranged on said first main surface (see Ozeki, Fig.5 as shown above), and 
a back-surface electrode (8) arranged on said second main surface of a region that 20includes at least said first region and said withstand-voltage retention region (periphery region) (see Ozeki, Figs.5-6 as shown above), 
said semiconductor substrate (1) further comprising: 
an anode layer (4) having a first conductivity type, which is arranged in said first main surface of said first region (see Ozeki, Figs.5-6 as shown above and ¶ [0056]); 
a diffusion layer (6g) having said first conductivity type, which is arranged in said first main surface of said withstand-voltage retention region (periphery region) (see Ozeki, Figs.5-6 as shown above);  20
a drift layer having said anode layer (4) and said diffusion layer (6g) on an upper portion and separating said anode layer (4) and said diffusion layer (6g) (see Ozeki, Figs.5-6 as shown above), and 
a cathode layer (5) having a second conductivity type, which is arranged in said second main surface of said first region (see Ozeki, Figs.5-6 as shown above and ¶ [0056]).  

Before effective filing date of the claimed invention the disclosed surface electrode was known to overlap the gate electrode layer in order to reduce switching delay.
For support see, Oyama, which teaches wherein the surface electrode (10/231) overlaps the gate electrode layer (61) (see Oyama, Fig.10 as shown below and ¶ [0062]).

    PNG
    media_image3.png
    725
    972
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ozeki and 10/231) overlaps the gate electrode layer (61) as taught by Oyama in order to reduce switching delay (see Oyama, Fig.10 as shown above and ¶ [0062]).
Regarding Claim 12: Ozeki discloses a semiconductor device as set forth in claim 7 as above. The combination of Ozeki and Oyama further teaches wherein said semiconductor device further comprises an insulating layer to isolate between said surface electrode (10/231) and said drift layer (1) sandwiched between said diffusion layer (91) and said anode layer (67) (see Oyama, Fig.10 as shown above).
Regarding Claim 13: Ozeki discloses a semiconductor device as set forth in claim 12 as above. The combination of Ozeki and Oyama further teaches wherein said drift layer (1) is in direct contact with said insulating layer (see Oyama, Fig.10 as shown above).  
Regarding Claim 14: Ozeki discloses a semiconductor device as set forth in claim 7 as above. The combination of Ozeki and Oyama further teaches wherein said drift region is configured to raise resistance (note: the drift region 1 between p-type anode layer 4 and p-type diffusion layer creates a parasitic resistance) between the anode layer (4/67) and the diffusion layer (6g/91) (see Ozeki, Figs.5-6 as shown above and see Oyama, Fig.10 as shown above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BITEW A DINKE/Primary Examiner, Art Unit 2896